Citation Nr: 1137443	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased evaluation for service-connected bilateral hearing loss, currently 20 percent disabling. 

2. Entitlement to an increased evaluation for service-connected tinnitus, currently 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to August 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In July 2007, the RO assigned a noncompensable evaluation for bilateral hearing loss effective from April 12, 2007 and continued a 10 percent evaluation for tinnitus.  In November 2009, the RO increased the evaluation for bilateral hearing loss to 20 percent, effective October 27, 2009.  


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. Prior to October 27, 2009 the Veteran's service-connected bilateral hearing loss is manifested by Level I hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  

3. After October 27, 2009 the Veteran's service-connected bilateral hearing loss is manifested Level III hearing acuity in the right ear and Level XI hearing acuity in the left ear; absent an exceptional pattern of hearing impairment.

4. The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1. The schedular criteria for a compensable rating for service-connected bilateral hearing loss have not been met or approximated prior to October 27, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2. The schedular criteria for an evaluation higher than 20 percent for service-connected bilateral hearing loss have not been met or approximated after October 27, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

3. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2007 that addressed the notice elements for an increased evaluation as well as service connection.  The letter was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service medical records, DD Form 214, private medical records and VA medical records.  VA examinations with respect to the issues on appeal were obtained in June 2007 and October 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinions obtained in this case were sufficient, as they were predicated on a full reading of the Veteran's service and post-service VA medical records, consider all of the pertinent evidence of record including the statements of the appellant, and provide a full description of the Veteran's disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

INCREASED RATINGS

In this case, the Veteran contends that he is entitled to an increased evaluation for his service-connected bilateral hearing loss which is currently evaluated as 20 percent disabling and tinnitus which is currently evaluated as 10 percent disabling.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, service connection for hearing loss in the left ear and bilateral tinnitus was granted in April 2004.  In April 2004, the left ear hearing loss was assigned a 0 percent evaluation, effective January 16, 2004 and service connection for hearing loss in the right ear was denied.  In July 2007, service connection for hearing loss in the right ear was granted, assigned a 0 percent evaluation effective April 12, 2007.  Therefore, the claim is currently for an increased evaluation for bilateral hearing loss.  Therefore, for the tinnitus and left ear hearing loss issues, the present level of disability is the primary concern.  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Where, as in the instant case for right ear hearing loss, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

Hearing Loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2011).

The current rating criteria also include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (2011).  The schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.85(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

In this case, the June 2007 VA QTC examination, as provided below, shows that the Veteran's left ear hearing loss comports with the requirements for rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 as all the puretone thresholds were over 55 decibels.  Therefore, the left ear will be evaluated under both Table VI and Table VIa.  

Here, a VA QTC examination was conducted in June 2007 and a VA audiological examination was conducted in October 2009.  In the June 2007 VA QTC Examination, the pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
40
40
LEFT
70
70
70
70
65

In the examination, the examiner provided that the air conduction study was better to reflect the claimant's hearing loss, therefore, the air conduction study will be used for this evaluation.  The average puretone threshold in the Veteran's right ear was 31.25 decibels.  The average puretone threshold in the Veteran's left ear was 68.75 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 48 percent in the left ear.  

Evaluating each ear separately, these findings produce hearing acuity level I in the right ear and level VIII in the left ear under Table VI of 38 C.F.R. § 4.85, respectively.  Such results warrant a 0 percent rating when the auditory acuity levels are entered in Table VII of 38 C.F.R. § 4.85.

For the left ear under Table VIa, these findings produce hearing acuity level V in the left ear.  Using hearing acuity I in the right ear, such results also warrant a 0 percent rating when the auditory acuity levels are entered in Table VII of 38 C.F.R. § 4.85.

In the October 2009 VA Compensation and Pension Audiological Examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
30
25
LEFT
70
70
70
60
50

In the examination, the examiner provided that the air conduction study was better to reflect the claimant's hearing loss, therefore, the air conduction study will be used for this evaluation.  The average puretone threshold in the Veteran's right ear was 25 decibels.  The average puretone threshold in the Veteran's left ear was 62.5 decibels.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 16 percent in the left ear.  

Evaluating each ear separately, these findings produce hearing acuity level III in the right ear and level XI in the left ear under Table VI of 38 C.F.R. § 4.85, respectively.  Such results warrant a 20 percent rating when the auditory acuity levels are entered in Table VII of 38 C.F.R. § 4.85.

Based on the foregoing, the Board finds that a 20 percent evaluation for bilateral hearing loss is warranted from the date of the VA examination showing an increase in hearing loss, October 27, 2009.  The Board also finds that additional stages are not applicable as the competent medical evidence of record shows that the Veteran's bilateral hearing has not otherwise fluctuated materially during the course of this appeal.  As such, additional staged ratings are not warranted.  

Tinnitus

Service connection for tinnitus was granted in April 2006 and the RO assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  The Veteran seeks an increase in that evaluation and suggested that the assigned rating does not take into account the effect his disability has on his quality of life.

While the Board recognizes the Veteran's assertions, the claim must be denied.  In this regard, under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, a veteran is limited to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  In this case, the Veteran has been assigned a 10 percent rating for tinnitus.  This is the maximum schedular rating available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award an increased schedular evaluation for tinnitus, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


Other Considerations

In evaluating the Veteran's claims for higher ratings, the Board also has considered the Veteran's assertions of the affect his disabilities have on his daily life and whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluations for bilateral hearing loss and tinnitus are inadequate.  The Veteran is currently assigned the maximum schedular rating for tinnitus, as discussed above.  Further, a comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss and tinnitus with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology for each disability.  The evidence of record does show that hearing loss and tinnitus affected the Veteran's employment and daily activities.  He described difficulty hearing his wife and in crowded places.  However, the evidence reveals that his bilateral hearing loss and tinnitus has not necessitated any frequent periods of hospitalization or has otherwise rendered impracticable the application of the regular schedular standards.  In fact, he worked for 17 years with the Postal Service.  Indeed, it does not appear from the record that he has been hospitalized at all for bilateral hearing loss or tinnitus.  There is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran worked for the postal service for 17 years after service.  Moreover, the October 2009 examination described the only functional impairment as avoiding public places if possible.  Therefore, the Board finds that a TDIU is not raised by the record.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss prior to October 27, 2009 and a rating in excess of 20 percent thereafter.  The preponderance of the evidence is also against the Veteran's claim for an increased evaluation for tinnitus.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Prior to October 27, 2009, entitlement to a compensable evaluation for service-connected bilateral hearing loss is denied.  

After October 27, 2009, entitlement to an increased evaluation for service-connected bilateral hearing loss, currently 20 percent disabling, is denied.  

Entitlement to an increased evaluation for service-connected tinnitus, currently 10 percent disabling, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


